NUMBER 13-09-00245-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE THE ESTATE OF JEANNE STAHL
 

On Petition for Writ of Mandamus 
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela
Memorandum Opinion Per Curiam (1)

	Relators, the Estate of Jeanne Stahl, Deceased, David Stahl, Debra Stahl
McFarland, and Richard Stahl (collectively referred to as the "Stahls"), have filed a
petition for writ of mandamus by which they request this Court to direct respondent,
the Honorable John B. Martinez, presiding judge of the County Court at Law No. 3 of
Nueces County, Texas, to preclude the admission of evidence relating to certain
events that transpired (1) before Jeanne Stahl was admitted into the hospital, and (2)
after her death.  The real parties in interest are Bay Area Healthcare Group, Ltd., d/b/a
Corpus Christi Medical Center and Bay Area Medical Center (collectively referred to as
"Bay Area").  This Court requested a response from the real parties in interest and one
was timely filed. 
	The Court, having examined and fully considered the petition for writ of
mandamus and the response, is of the opinion that the Stahls have not shown
themselves entitled to the relief sought and the petition for writ of mandamus should
be denied. See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus
is DENIED.  
							Per Curiam


Memorandum Opinion delivered 
and filed on the 8th day of July, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).See
Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not required
to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).